Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACT: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Mary Stutts Ph: 650-794-4403 Niamh Lyons Ph: 353-1-663-3602 ELAN ANNOUNCES WEBCAST OF THIRD QUARTER 2009 FINANCIAL RESULTS DUBLIN, IRELAND (BUSINESS WIRE) – OCTOBER 7, 2009 Elan Corporation, plc (NYSE: ELN) announced today that it will host a conference call on Wednesday, October 21, 2009 at 8:30 a.m. Eastern Time (ET), 1:30 p.m. British Summer Time (BST) with the investment community to discuss Elan’s third quarter 2009 financial results, which will be released before the European and U.S. financial markets open. Live audio of the conference call will be simultaneously broadcast over the Internet and will be available to investors, members of the news media and the general public. This event can be accessed by visiting Elan’s website at www.elan.com and clicking on the Investor Relations section, then on the event icon. Following the live webcast, an archived version of the call will be available at the same URL. About Elan Elan Corporation, plc is a neuroscience-based biotechnology company committed to making a difference in the lives of patients and their families by bringing innovations in science to fill significant unmet medical needs. Elan shares trade on the New York and Dublin Stock Exchanges. For additional information about the company, please visit www.elan.com. Source:
